Citation Nr: 0023233	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for loss of part of 
skull, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for traumatic 
encephalopathy, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kansas Commission on Veterans 
Affairs



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1945.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

On his November 1998 VA Form 9 substantive appeal the veteran 
stated that "[i]f it weren't for my Service Connected 
disability for skull loss[,] I feel I would not have had a 
stroke (CVA)."  The Board finds the veteran has raised the 
issue of entitlement to service connection for a stroke 
(CVA), secondary to service-connected traumatic 
encephalopathy.  This issue, raised for the first time, is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected loss of part of skull is 
not manifested by brain hernia.

2.  The veteran's service-connected traumatic encephalopathy 
is not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's service-connected disabilities are loss of 
part of skull, currently rated as 50 percent disabling, and 
traumatic encephalopathy, currently rated as 30 percent 
disabling.  The combined rating is 70 percent.

4.  The veteran has an eighth grade education, has had no 
special employment education or training, was a self-employed 
farmer, and is retired.

5.  The evidence does not establish that the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
service-connected loss of part of skull, currently rated as 
50 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5296 (1999).

2.  The schedular criteria for an increased rating for 
service-connected traumatic encephalopathy, currently rated 
as 30 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.126, 4.130, Diagnostic Code 8045-9304 (1999).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 
4.15-4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that the veteran's 50 percent rating for loss 
of part of skull and his 30 percent rating for traumatic 
encephalopathy have been in effect since January 1957; thus, 
they are protected, and cannot be reduced.  A disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by VA will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).

The veteran's service medical records contain a September 
1945 report which contains notations that the veteran was 
wounded in combat in Germany when he was struck by shrapnel 
in the forehead.  He had surgery for a compound fracture of 
the frontal bone, and a tantalum cranioplasty to install a 
metal plate to replace part of his skull.  The diagnosis was 
post traumatic cerebral contusion syndrome.

No medical evidence showing complaints of, or treatment for, 
these disabilities appears in the claims file from the late 
1940's to the present day.

A.  Loss of part of skull

A December 1997 VA orthopedic examination report contains a 
notation that the examiner reviewed the claims file medical 
evidence.  Upon physical examination very faint post-surgical 
scars were noted on the veteran's forehead, which the 
examiner noted were very difficult to detect.  A metal plate 
was noted in the forehead, secondary to shrapnel fragment 
penetration and shattering of the frontal bones in 1944.  The 
diagnosis was frontal metal plate secondary to skull shell 
fragment wound.

During a December 1997 general VA examination the veteran 
reported that, while serving in Germany in 1944 a shrapnel 
fragment penetrated his helmet and fractured frontal bones of 
the forehead.  Two surgical procedures were performed: (1) 
the first procedure was to remove the bony fragments; and (2) 
for implementation of the metal plate in his head.  The 
diagnosis was hypertension.

Disabilities of the skull are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5296.  That code provides 
that skull, loss of part of, both inner and outer tables, 
with brain hernia, warrants an 80 percent rating.  Without 
brain hernia, if the missing area is larger than the size of 
a 50-cent piece, or 1.140 inches squared (7.355 centimeters 
squared), a 50 percent rating is warranted.  A note to that 
code indicates that intracranial complications are to be 
rated separately.

The medical evidence of record does not show the loss of both 
inner and outer tables, with brain hernia; thus, an 80 
percent rating under this code is not warranted.  
Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected loss of 
part of skull.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).



B.  Traumatic encephalopathy

The December 1997 VA orthopedic examination report contains 
no symptoms or pathology concerning traumatic encephalopathy.  
The report does contain a notation that "the condition" 
causes no effects on the veteran's usual occupation and daily 
activities.

During the veteran's December 1997 VA general examination he 
reported problems with balance, but the examiner then noted 
the veteran's non-service connected cerebrovascular accident 
(stroke) in 1988, which affected his left side, and his non-
service-connected bilateral knee problems, with right knee 
instability, causing him to use a cane for ambulation.  The 
examiner did not relate any of these problems with the 
veteran's service-connected traumatic encephalopathy in this 
report.  The examiner also noted no neurological 
abnormalities in this report.  The diagnosis was 
hypertension.

During the veteran's December 1997 VA mental disorders 
examination he reported taking care of a few cows and dogs 
that he owns, on his farm.  He also reported that he did not 
think he had any psychiatric symptoms, but that he 
"occasionally tends to get quite upset, "down in the dumps 
when he is faced with physical limitations; i.e., difficulty 
getting around" due to his leg instability and progressive 
worsening of his balance.  He reported taking no psychotropic 
medications.  The veteran's daughter reported he was quite 
forgetful and tended to have transient episodes of confusion, 
where he would lose direction.  Aside from this, the daughter 
did not think her father had any psychiatric problems.

Upon mental status examination (in accordance with American 
Psychiatric Association : Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)), the veteran 
was noted to be well preserved, neatly dressed, well groomed, 
established good eye contact, tried to be cooperative, was 
awake, alert, and oriented to self and situation.  Although 
he gave the date as October 30, 1997 (instead of December 5, 
1997), he correctly gave his age as 77.  The examiner 
indicated the veteran was disoriented to time.  The examiner 
indicated the veteran was hard of hearing and his mental 
processes appeared to be somewhat slowed down, being somewhat 
non-spontaneous, with speech that was not very fluent.  He 
denied, however, any problems communicating with his family 
members, and denied hallucinations of any sphere, including 
olfactory, auditory, visual, or tactile, delusions, or 
obsessions.  He was noted to be appropriate throughout the 
interview, described his mood as "okay," denied 
suicidal/homicidal thoughts, ideations, plans or intent.  The 
examiner indicated the veteran was able to maintain personal 
hygiene and other activities of daily living, but that his 
memory, both immediate and remote, was impaired.  No 
obsessive or ritualistic behavior was observed.  The 
veteran's flow of speech was noted to be non-fluent and 
slowed, but he denied panic attacks, his mood was described 
as euthymic, and no problems with impulse control were 
observed.  He did complain of sleep impairment, but this was 
not related, either by the veteran or the examiner, to his 
service-connected disabilities.  The examiner indicated the 
veteran was competent for VA purposes.  The diagnoses were: 
(Axis I) dementia, mild; (Axis II) none; (Axis III) 
hypertension, history of head/brain injury, diabetes mellitus 
type II; (Axis IV) moderate severity of psychosocial 
stressors, progressive, debilitating medical illness in self, 
and elderly age; (Axis V) Global Assessment of Functioning 
(GAF) currently 65, and for the past year, 65.

An October 1998 VA medical opinion concerning an abnormal 
December 1997 ECG (EKG) (electrocardiogram), noted that the 
abnormal findings had no relationship to the veteran's 
recognized service-connected disabilities, but were due to 
age related hypertensive and arteriosclerotic cardiac 
disease.

Disabilities of the neurological system are rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 
8000-8046.  38 C.F.R. § 4.124a provides that with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.

The RO has rated the veteran's traumatic encephalopathy under 
DC 8045, which rates brain disease due to trauma.  That code 
provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under DC 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Initially, the Board notes that no neurological disabilities, 
such as those noted in 38 C.F.R. § 124a, have been diagnosed, 
even with the veteran having had a stroke in 1988.  Also, as 
noted above, neither the veteran's sleep nor balance problems 
have been medically related to his service-connected 
disability.

Under 38 C.F.R. § 4.130, DC 9304 rates dementia due to head 
trauma.  All mental disorders, however, are rated in 
accordance with the General Rating Formula for Mental 
Disorders.  That Formula provides that for a 100 percent 
evaluation there must be found to be total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  For a 70 percent evaluation there must be found 
to be occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech which is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.  For a 50 percent 
evaluation there must be found to be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  For a 30 percent evaluation there must be 
found to be occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The medical evidence of record, which includes no psychiatric 
treatment reports, clearly reveals no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, due to the veteran's service-connected 
traumatic encephalopathy.  As noted in DC 8045, ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma; there is 
no medical evidence of this diagnosis.

As noted above, however, the veteran's 30 percent rating for 
traumatic encephalopathy is protected, and cannot be reduced.  
Accordingly, the Board finds the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected traumatic encephalopathy.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey, supra; 
Pernorio, supra.  The Board's selection of a diagnostic code 
may not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi, supra; Butts, supra.

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

III.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107 (a) when 
a claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v. 
West, 12 Vet. App. 413, 419-20; Anderson (Bennie) v. Brown, 5 
Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. §§ 3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19, but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service-connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the veteran's claims file reveals that service 
connection has been established for loss of part of skull, 
currently rated as 50 percent disabling, and traumatic 
encephalopathy, currently rated as 30 percent disabling.  The 
combined rating is 70 percent.  Thus, the veteran's service-
connected disabilities meet the numerical criteria of 
§ 4.16(a).  This does not end the Board's inquiry, however, 
since, as noted above, for a well grounded TDIU claim, the 
medical evidence must show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
these service-connected disabilities, i.e., that they are of 
such severity as to preclude all forms of substantially 
gainful employment.

The veteran's TDIU application form, a VA Form 21-8940, 
received in November 1997, contains notations by the veteran 
that his service-connected disabilities affected his full 
time employment in 1987, that 1987 was the date he last 
worked full time, and was the year he became too disabled to 
work.  He indicated he had a eighth grade education, and had 
no special employment education or training.  He reported he 
was a self-employed farmer.

There are no VA or private medical treatment reports of 
record which indicate the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.

During his December 1997 VA mental disorders examination, the 
veteran reported he currently suffers from non-service 
connected hypertension and diabetes mellitus, and that he 
takes care of a few cows and dogs that he owns.  He 
complained of difficulty getting around and balance problems 
due to non-service connected bilateral knee conditions, and 
of a non-service connected hearing problem.  There is no 
statement in this report, however, which indicates the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.

During his December 1997 VA general medical examination the 
veteran reported a non-service connected cerebrovascular 
accident (stroke) in 1988, which affected his left side, and 
his non-service-connected bilateral knee problems, with right 
knee instability, causing him to use a cane for ambulation.  
He reported being a retired farmer.  There is no statement in 
this report, however, which indicates the veteran is unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities.

The December 1997 VA orthopedic examination report contains a 
notation by the examiner that "the condition" (the 
veteran's loss of part of his skull and traumatic 
encephalopathy) causes no effects on the veteran's usual 
occupation and daily activities.

In summary, a thorough review of the claims file evidence 
reveals no medical evidence indicating the veteran is unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities, or that his service-
connected disabilities are an impairment of body which 
renders it impossible for the average person to follow a 
substantially gainful occupation.

The Board has also considered the issue of whether the 
veteran's service-connected disabilities, standing alone, 
present an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  The record, 
in fact, reveals no medical evidence of any complaints as to, 
or treatment for, his service-connected disabilities since at 
least the 1950's, and no evidence revealing any interference 
with employment by those disabilities.  Thus, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for TDIU.  



ORDER

An increased rating for loss of part of skull, currently 
rated as 50 percent disabling, is denied.

An increased rating for traumatic encephalopathy, currently 
rated as 30 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

